JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the above-*69named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the land and premises hereinafter described, said lands being required for Public Uses, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 12th day of December, 1902, A.D., report to this Court, which said report is now on file, recommending the Government be declared the proprietor of said land and premises, upon payment of the sum of $150, interest and costs, IT IS NOW, THEREFORE, ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Sarnia, the sum of One Hundred Fifty Dollars ($150), together with interest thereon, at the rate of 8 per cent per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $21.10, and shall pay costs of Attorney, arbitration, Registrar’s and High Court costs, amounting to $53.00, said sums making a total of $224.10, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $224.10, as aforesaid, the Government be and the same is hereby declared, the proprietor of all that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “Faletoi”, STARTING at a point being the north*70western corner of land “FALEULU”, the property of the said Government, and following easterly the northern boundary of said land, bearing 85 degrees 45 minutes, distance 57 feet, to land claimed by E. Ripley; thence following the western boundary of Ripley’s land northerly, bearing 22 degrees 45 minutes, distance 71 feet, to land of the “Malae” of Fagatogo, property of said Government; thence running westerly, bearing 293 degrees 30 minutes, distance 24 feet; thence still westerly along southern boundary of land “Tuaifuata”, claimed by Taulago, to the northeastern corner of land “Lelotoa”, property of said Government; thence running southerly along east boundary of said land “Lelotoa”, bearing 2 degrees 15 minutes, distance 62 feet, to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and seal of the Court on this 15th day of December, 1902.